Citation Nr: 0944028	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to March 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which in pertinent part, 
denied entitlement to TDIU.

In April 2009, the Board remanded this issue so that the 
Veteran could be provided the opportunity to inform VA if he 
would like to be afforded a hearing to be conducted by a 
Veterans Law Judge.  He was afforded such a hearing in August 
2009, which was conducted by the undersigned at the RO.  A 
transcript of the hearing (transcript) has been associated 
with the Veteran's claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Prior to adjudicating the TDIU claim, the RO sent two 
separate letters to the Veteran in March 2006, which 
discussed specific evidence needed to substantiate the claim.  
VA made all efforts to notify and to assist him with regard 
to the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence. 
Thus, VA has satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Sought after records 
include those from the Social Security Administration (SSA).  
SSA informed VA in February 2008 that it had no records 
pertaining to the Veteran to submit.  The Board is aware of 
VA's duty to assist includes a duty to obtain SSA records, 
whether the issue is service connection or for an increased 
rating.  See also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 
2009).  VA cannot determine relevance of records asserted to 
support a claimant's claim until it first obtains them for 
review and consideration.  However, when a claimant turns 65 
any SSA disability benefit they may have been receiving 
automatically converts to "old age" benefits.   42 U.S.C. 
§ 402.   Further, under SSA's document retention schedule, 
any records pertaining to an appellant's award of SSA 
benefits are destroyed no later than the claimant's 72nd 
birthday.  The Board parenthetically notes that in February 
2008 the Veteran was 77 years old.  Neither the appellant nor 
his representative have referred to any additional, 
unobtained, relevant, available evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

As part of its duty to assist the Veteran, VA also provided 
him a VA examination in March 2006.  That examination was 
adequate, as the opinion supplied was based on a thorough 
examination of the Veteran, his service-connected 
disabilities, his medical history and complaints, his 
occupational history, and objective findings. 

A TDIU claim may be granted where the schedular rating is 
less than total and the service-connected disabilities 
preclude a veteran from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).

If these percentage requirements are not met, but the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service connected disability, the 
case will be referred to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  38 
C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

First, it must be determined whether the Veteran meets the 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  
The Veteran's service-connected disabilities include:  
cystitis with urethral stricture and incontinence due to 
history of gonococcal urethritis -- evaluated as 60 percent 
disabling, subtotal gastric resection with Billroth 
gastroduodenostomy (for perforated ulcer) -- evaluated as 40 
percent disabling, vitamin B-12 deficiency with rash/itching 
-- evaluated as 10 percent disabling, and epididymitis -- 
evaluated as 10 percent disabling.  The combined rating is 80 
percent.  See September 2006 RO rating decision.  The Veteran 
therefore meets the threshold minimum percentage requirements 
for a TDIU under 38 C.F.R. § 4.16(a).  The evidence, however, 
must also show that he is, in fact, unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records (including examination 
reports), and hearing testimony.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
his claim and what the evidence in the claim file shows, or 
fails to show, with respect to his claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In support of his claim, the Veteran, as part of his February 
2006 VA Form 21-8940, reported that he last worked in 1965.  
It was also reported that he had completed high school, and 
that his work experience was that of a mechanic.  Information 
supplied from the SSA shows that the Veteran began receiving 
disability benefits effective January 1965.  As noted above, 
SSA informed VA that it had no records pertaining to the 
Veteran.

The record includes a voluminous amount of VA outpatient 
medical records, dated from June 1956 to June 2008.  While in 
the course of his August 2009 hearing before the undersigned 
the Veteran indicated that he had been in receipt of VA 
treatment as recently as the previous week, and added that he 
typically saw his VA primary care doctor about every month or 
two, he did not allege that any VA medical records not on 
file (i.e., those dated from July 2008 to August 2009) 
included an opinion as to the impact on his service-connected 
disabilities on his employability.  In fact, comprehensive 
review of these records shows one VA medical record - a March 
2006 examination report - which in fact does include a 
medical opinion as to the impact of the Veteran's service-
connected disabilities on his employability.  

Review of the March 2006 VA examination report shows that the 
examiner was requested to discuss the Veteran's functional 
impairment, the types of employment that would be limited due 
to his service-connected disabilities, and whether or not 
sedentary employment would be feasible.  The examiner 
reported having an opportunity to review the Veteran's 
medical records.  He observed that the Veteran was trained as 
a mechanic but was no longer working.  The Veteran reported 
that he was much improved since October 2005, at which time 
the same VA physician had examined him.  The Veteran 
commented that he had essentially no bladder leakage 
attributable to his service-connected cystitis with urethral 
stricture and incontinence residuals.  This was primarily 
accomplished by twice daily self catheterizations.  On 
examination, however, the Veteran was in fact wearing a pad.  
The Veteran described no epigastric pain resulting from his 
service-connected subtotal gastric resection residuals.  The 
examiner commented, pertaining to the Veteran's service-
connected vitamin B-12 deficiency with rash/itching, that the 
Veteran first was known to have a B-12 deficiency in 1999.  
The Veteran reported no rash/itching following his getting a 
monthly vitamin B-12 injection.  Relating to his service-
connected epididymitis, the examiner did note that while the 
Veteran made no complaints concerning this disorder, on 
examination of the Veteran, the left epididymus was slightly 
swollen.  

Concerning the Veteran's ability to perform sedentary 
employment, the examiner opined that due to the Veteran's 
very slow mentation and impaired memory, he would have great 
difficulty getting a job.  He added that, in contemplating 
the effects of the Veteran's service-connected disabilities 
on his ability to be employed, the examiner opined that the 
only restrictions from employment would be those which would 
require ready access to bathroom facilities so that when 
needed the Veteran could both empty his bladder and discard 
soaked or used bladder pads.  The examiner added that this 
would be a relatively infrequent occurrence since by history 
and by observation the Veteran's bladder leakage appeared to 
be much less severe than it had been five to six months 
earlier.  The examiner again emphasized that the Veteran's 
problems associated with substantially reduced mentation and 
memory abilities played a considerable part in his likely 
having great difficulty in obtaining a job.  

The diagnoses include all four of the Veteran's service-
connected disabilities.  Concerning the B-12 deficiency, the 
examiner noted that the condition was asymptomatic.  

As noted, the Veteran testified at a hearing before the 
undersigned in August 2009.  He claimed that he had a vitamin 
B-12 deficiency as a result of surgery accomplished in 1956, 
and to have continued to be deficient until 1999.  See page 
three of transcript.  Medical record review shows that the 
Veteran was afforded VA surgical treatment in September 1957, 
at which time a perforated ulcer closure was accomplished via 
exploratory laparotomy.  In October 1957, a 75 percent 
stomach resection was performed.  He complained that he 
continued to lack energy and to experience weakness; he also 
indicated that his vitamin B-12 deficiency disorder affected 
his ability for complex thinking.  See pages four and five of 
transcript.  The Veteran added that he also suffered from 
dizziness and had trouble sleeping.  See page six of 
transcript.  As to his service-connected gastrointestinal-
related disorder the Veteran testified that he had bouts of 
weekly cramping.  See page eight of transcript.  The Veteran 
added that he had been in receipt of SSA disability benefits 
since 1965 and that he had tried unsuccessfully since that 
time to obtain employment as a mechanic.  See pages 10 and 11 
of transcript.  He added that he could stand for no longer 
than five minutes at a time, and could only be employed as a 
mechanic.  See pages 16 and 17 of transcript.  The Veteran 
commented that most of his medical problems involved his 
being vitamin B-12 deficient from 1965 to 1999.  See page 18 
of transcript.  

At his August 2009 hearing the Veteran also supplied VA with 
additional evidence.  This was accompanied by a waiver of RO 
initial consideration.  See Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  This submitted evidence consists of a medical 
treatise-type report which concerns vitamin B-12 
deficiencies.  In part, this evidence includes what seems to 
be part of internet article (see 
http://ezinearticles.com/?Vitamin-B12-Deficiency-
Symptoms&id=373089).  This showed that, in severe cases of B-
12 deficiency symptoms may include loss of memory and 
depression.  Other evidence, in discussing "Symptoms and 
Signs," notes that a B-12 deficiency may cause some to 
become mildly depressed and cause confusion.  The treatise-
entry added that the confusion may be difficult to 
differentiate from age-related dementias, such as Alzheimer's 
disease.  

A medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
Here, as noted, the Veteran testified that his problems 
associated with his service-connected B-12 deficiency caused 
him, in pertinent part, to have trouble with complex 
thinking.  As also above reported, the VA examiner in March 
2006 essentially opined that rather than the Veteran's 
service-connected disabilities making it so the Veteran could 
not be employed, rather this unemployability was attributed 
to his mentation and impaired memory.  Mentation is defined 
as "[t]he process of reasoning and thinking."  See 
Stedman's Medical Dictionary 1092 (27th ed. 2000).  The Board 
observes that also in March 2006 the examiner described the 
Veteran's vitamin B-12 deficiency to be asymptomatic.  As 
such, any implied suggestion that the symptoms associated 
with this service-connected disorder are essentially 
synonymous with the VA examiner's finding that the Veteran 
was unemployable due to mentation and loss of memory problems 
is not medically supported.  Here, standing alone, the 
medical articles are simply too general to make a causal link 
to the Veteran's service-connected vitamin B-12 deficiency 
residuals being the cause of the Veteran's inability to work.  

The only evidence that supports the claim of TDIU includes 
various assertions made by the Veteran.  While these 
assertions have described the Veteran's service-connected 
disabilities and have stated that he essentially cannot work 
as a result, the medical evidence of record demonstrates that 
the Veteran is not precluded from performing sedentary work 
due to any of his service-connected disabilities.  See March 
2006 VA examination report.  The opinion supplied as part of 
this VA examination was based on a thorough examination of 
the Veteran, his service-connected disabilities, his medical 
history and complaints, and objective findings and, 
therefore, outweighs the Veteran's assertions.  

As noted above, the Veteran was found totally disabled by the 
Social Security Administration (SSA) effective in 1965.  
Although VA is required to consider the SSA's findings, VA is 
not bound by their conclusions.  Adjudication of VA and 
Social Security claims is based on different laws and 
regulations.  Without any records from SSA, it is not known 
whether the award of disability benefits over 40 years ago 
was based only on the Veteran's service-connected 
disabilities, or whether it considered any nonservice-
connected disorders. 

However, part of the Veteran's arguments are that VA should 
have considered a claim for TDIU back in 1965.  Review of the 
file shows such a claim was, in fact, considered by the Board 
in a June 1966 decision.  At that time, the medical evidence 
showed treatment and hospitalizations for schizophrenia, and 
the Board concluded the nonservice-connected psychiatric 
disorder was what had resulted in the Veteran's 
unemployability.  

Although the Veteran's service-connected conditions are 
severe and, as such, limit his occupational opportunities, 
they are not shown to be of such severity as to preclude 
gainful employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the Veteran's service-connected disabilities 
alone.  

In sum, although the Veteran has reportedly not held 
employment since 1965, the preponderance of the evidence is 
against finding that his service-connected conditions have 
resulted in this unemployability.  Rather, the evidence 
demonstrates that the Veteran's service-connected 
disabilities (cystitis with urethral stricture and 
incontinence due to history of gonococcal urethritis, 
subtotal gastric resection with Billroth gastroduodenostomy 
(for perforated ulcer), vitamin B-12 deficiency with 
rash/itching, and epididymitis) are not sufficient by 
themselves to render the Veteran unemployable.  


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


